Filed 3/29/16 P. v. Cooper CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,                                                                                  C079747

                   Plaintiff and Respondent,                                     (Super. Ct. No. 12F08062)

         v.

KYLE SPENCER COOPER,

                   Defendant and Appellant.




         Appointed counsel for defendant Kyle Spencer Cooper has filed an opening brief
that sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal.1 (People v. Wende (1979) 25 Cal. 3d
436.) Finding no arguable error that would result in a disposition more favorable to
defendant, we affirm the judgment.



1      Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant.

                                                             1
       We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 123-124.)
       On November 27, 2012, at approximately 11:30 a.m., Jag Singh was working
alone at an AM/PM on Madison Avenue in Fair Oaks when defendant came into the store
wearing a brown jacket and hat. Defendant told Singh he wanted Newport 100 cigarettes.
Singh got the cigarettes and placed them on the counter. Defendant pulled out some bills
and then reached into his pocket, pulled out a small black gun, pointed it at Singh and
told him to “get back.” Defendant then reached over the counter and took money from
the open cash register. Defendant left with about $400. Singh was able to identify
defendant as the man who robbed him.
       Also on November 27, 2012, at approximately 2:30 p.m., Ramon Orozco was
working alone at an AM/PM on Florin Road in Sacramento, when defendant came into
the store and robbed him at gunpoint with a small black short-barreled revolver.
Defendant asked for Newport cigarettes and, as soon as the cash register opened, he
lunged over the counter, took approximately $230 to $250 in cash from the register and
left. The robbery was captured on the store surveillance camera. Orozco was also able to
identify defendant as the man who robbed him.
       On November 30, 2012, at approximately 6:00 p.m., Davinder Kumar was
working alone at a Shell gas station on East Stockton Boulevard in Elk Grove, when
defendant came into the store and asked him for some “GPC Red” cigarettes. When
Kumar opened the register, defendant pulled out a revolver, told him to “step back,” took
the cash from the register, and walked out. Defendant was wearing a black jacket and a
black San Francisco Giants baseball hat with blue accents. The robbery was captured by
the store surveillance camera.
       Defendant’s fingerprint was found at the scene of the Shell gas station robbery. It
was also discovered that defendant had left fingerprints on the cash registers of one of the
AM/PM stores he robbed.

                                             2
       Defendant was arrested on December 4, 2012. In his car, police found a Smith &
Wesson snub-nose revolver containing two live .38 cartridges and three expended
casings. Police then went to defendant’s home address and inside another of defendant’s
cars, found a loaded Norinco SKS assault rifle with an extended magazine containing
7.62 cartridges. The car also contained clothing matching that which defendant wore
during the Shell gas station robbery.
       Defendant was charged with three counts of robbery (Pen. Code, § 211; counts
one, three and five),2 four counts of being a felon in possession of a firearm (§ 29800,
subd. (a)(1); counts two, four, six, and eight), and one count of possession of an SKS
assault rifle (§ 30605, subd. (a); count seven). It was further alleged that defendant
personally used a firearm in the commission of each robbery. (§ 12022.53, subd. (b).) It
was also alleged that defendant had a prior strike conviction in 2000 for assault with a
firearm. (§§ 667, subds. (b)-(i), 1170.12.)
       On December 17, 2013, a jury found defendant guilty of all counts and found true
that he personally used a firearm in the commission of each robbery. At a subsequent
bench trial, the trial court found the prior felony strike conviction true.
       Sentencing took place on June 5, 2015. The trial court sentenced defendant to an
aggregate term of 37 years in state prison as follows: 20 years for the robbery in count
one (the upper term of five years, doubled for the strike prior, plus 10 years for gun use);
five years four months for the robbery in count three (one-third the midterm for robbery
and for the use of a gun, doubled); five years four months for the robbery in count five
(one-third the midterm for robbery and for the use of a gun, doubled); one year four
months for the possession of an SKS assault rifle on count seven (one-third the midterm,
doubled); and five years for the strike prior. Sentences on the remaining counts for being




2      Undesignated statutory references are to the Penal Code.

                                               3
felon in possession of a firearm (counts two, four, six, and eight) were stayed. The trial
court also ordered defendant to pay various fines and fees, and awarded him with 1051
days of presentence custody credit. Defendant appeals.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.



                                                        NICHOLSON             , J.



We concur:



      RAYE                  , P. J.



      BLEASE                , J.




                                             4